Supreme Court of Florida
                                  ____________

                                  No. SC18-1113
                                  ____________


  IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                     REPORT 2018-04.

                                November 15, 2018

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to the standard jury

instructions and asks that the Court authorize the amended standard instructions for

publication and use. We have jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee proposes amending standard criminal jury instructions 11.7

(Unlawful Sexual Activity with Certain Minors), 11.10 (Lewd, Lascivious,

Indecent Assault or Act Upon or in the Presence of Child; Sexual Battery),

11.10(a) (Lewd or Lascivious Battery (Engaging in Sexual Activity)), 11.10(b)

(Lewd or Lascivious Battery (Encouraging, Forcing or Enticing)), 11.10(c) (Lewd

or Lascivious Molestation), 11.10(d) (Lewd or Lascivious Conduct), 11.10(e)

(Lewd or Lascivious Exhibition Presence of Child), 11.10(f) (Lewd or Lascivious
Exhibition Over Computer Service), 11.10(g) (Lewd or Lascivious Exhibition by a

Detainee in the Presence of an Employee of a Facility), 11.11 (Lewd or Lascivious

Offenses Committed Upon or in the Presence of an Elderly Person or Disabled

Person), 11.12 (Incest), 11.18 (Sexual Misconduct by a Psychotherapist), 11.21

(Transmission of Material Harmful to Minors by Electronic Device or Equipment),

and 29.13(c) (Sexual Activity with an Animal). All of the proposals were

published in The Florida Bar News. No comments were received by the

Committee.

         We authorize for publication and use instructions 11.7, 11.10(b), 11.10(c),

11.10(d), 11.10(e), 11.10(f), 11.10(g), 11.18, and 11.21 as proposed. Instruction

11.10(a) is authorized for publication and use as set forth in Appendix A to the

Committee’s report, rather than as described in the report. Instructions 11.10,

11.11, 11.12, and 29.13(c) are authorized for publication and use as modified. The

more significant amendments to the instructions are discussed below.

         First, the following changes are common with regard to many of the

instructions.

         Instructions 11.10, 11.10(a), 11.10(b), 11.10(c), and 11.10(d) as authorized

reverse the order of the elements pertaining to the victim’s and/or the defendant’s

ages and the defendant’s conduct, so that the defendant’s conduct is listed first in

order.


                                          -2-
       The offense of Unnatural and Lascivious Act is added to the table of lesser-

included offenses as a Category Two lesser offense to instructions 11.7, 11.10(f),

11.18, and 29.13, and a new comment based in part upon State v. Knighton, 235
So. 3d 312 (Fla. 2018), modifies that lesser-included offense, as follows:

       The courts do not require the State to allege the defendant’s act was
       “unnatural” or “against the laws of nature” in order for § 800.02, Fla.
       Stat., to be given as a lesser-included offense. If the sexual activity
       involved penile-vaginal sexual intercourse (or contact), § 800.02, Fla.
       Stat. should not be given as a lesser-included offense. However, if the
       sexual activity involved something other than penile-vaginal sexual
       intercourse (or contact), § 800.02, Fla. Stat. should be given as a
       lesser-included offense. See State v. Knighton, 235 So. 3d 312 (Fla.
       2018).[1]

       Definitions for “bona fide” and “union” are added to the instructions as

applicable, and the term “enhancement” is replaced by “reclassification” in

instructions 11.7, 11.10(a), 11.10(b), 11.10(c), 11.10(d), 11.10(e), 11.11, and

11.21, because section 775.0862, Florida Statutes (2018), is a reclassification

statute.

       Lastly, in instructions 11.10(e), 11.10(g), and 11.11, the statutory definitions

for “sadomasochistic abuse” and “sexual bestiality” are changed from those in

sections 847.001(13) and 847.001(15), Florida Statutes (2018), respectively, to



       1. As proposed, the comment to instruction 11.10 was separated into
individual paragraphs and the paragraph citing Knighton did not include the
referencing asterisk. We have modified the comment so that it is consistent with
the other instructions herein at issue.


                                         -3-
those in sections 827.071(e) and 827.071(g), Florida Statutes (2018), respectively,

and the following new comment is added: “There are statutory definitions of

‘sadomasochistic abuse’ and ‘sexual bestiality’ in § 847.001, Fla. Stat., that differ

from the statutory definitions in § 827.071, Fla. Stat. As of June 2018, there is no

case law that decides which definition applies for a violation of [§ 800.04(7)(a), §

800.09, or § 825.1025, as applicable], Fla. Stat.”

        Turning to the individual instructions, the following additional changes are

made.

        We clarify that instruction 11.10 applies only to offenses committed prior to

October 1, 1999.

        In addition, we authorize instruction 11.10(a) as set out in the Committee’s

Appendix A to its report, leaving the offense of Unnatural and Lascivious Act as a

Category Two lesser-included offense rather than moving it to the Category One

box as discussed in the report.

        In instruction 11.10(b), the statutory citations for “sadomasochistic abuse”

and “sexual bestiality,” sections 847.001(13) and 847.001(15), respectively, are

removed, leaving the citations to sections 827.071(e) and 827.071(g), respectively.

In addition, the comment added to instructions 11.10(e), 11.10(g), and 11.11 as set

forth above, addressing section 847.001 statutory definitions, is also included in

instruction 11.10(b).


                                         -4-
      The table of lesser-included offenses is updated in instruction 11.10(c) to

reflect in the heading the primary offense of Lewd or Lascivious Molestation—

Defendant 18 or Over; Victim Less Than 12, and that Lewd or Lascivious

Molestation based upon the ages of the victim and/or the defendant are Category

One lesser-included offenses, similar to the table of lesser-included offenses in

instruction 11.1 (Sexual Battery—Victim Less Than 12 Years of Age).

      Instruction 11.11, element three, pertaining to the defendant’s knowledge, is

modified to provide “at the time of the offense,” which is consistent with

instructions 11.10(a), 11.10(b), 11.10(c), 11.10(d), 11.10(e), and 11.10(f).

      With regard to instruction 11.12, the table of lesser-included offenses is

modified from the Committee’s proposal to reflect that Unnatural and Lascivious

Act is a Category Two lesser offense and includes the corresponding comment

described above.

      Definitions for “prurient interest” and “morbid interest” have been added to

instruction 11.21, and are the same definitions for those terms already provided in

instructions 24.1-24.6, the obscenity-related instructions.

      Last, we decline the Committee’s request that instruction 29.13(c) be

authorized to include Unnatural and Lascivious Act as a Category One lesser-

included offense, as that presents a matter of substantive law to be decided in a

case or controversy, and to date it does not appear that that issue has expressly


                                         -5-
been addressed. See art. V, § 3(b), Fla. Const.; cf. In re Std. Jury Instr. in Crim.

Cases—Report No. 2015-05, 195 So. 3d 1088, 1089 (Fla. 2016) (stating that the

issue of the constitutionality of a statutory provision that an instruction is based

upon is beyond the scope of a jury instruction case).

      Having considered the Committee’s report, we authorize the amended

instructions, as set forth in the appendix to this opinion, for publication and use.2

New language is indicated by underlining, and deleted language is indicated by

struck-through type. We caution all interested parties that any comments

associated with the instructions reflect only the opinion of the Committee and are

not necessarily indicative of the views of this Court as to their correctness or

applicability. In authorizing the publication and use of these instructions, we

express no opinion on their correctness and remind all interested parties that this

authorization forecloses neither requesting additional or alternative instructions nor

contesting the legal correctness of the instructions. The instructions as set forth in

the appendix shall become effective when this opinion becomes final.

      It is so ordered.


       2. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at www.floridasupremecourt.org
/jury_instructions/instructions.shtml. We recognize that there may be minor
discrepancies between the instructions as they appear on the website and the
published versions of the instructions. Any discrepancies as to instructions
authorized for publication and use after October 25, 2007, should be resolved by
reference to the published opinion of this Court authorizing the instruction.

                                         -6-
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
WITHIN SEVEN DAYS. A RESPONSE TO THE MOTION FOR
REHEARING/CLARIFICATION MAY BE FILED WITHIN FIVE DAYS
AFTER THE FILING OF THE MOTION FOR REHEARING/CLARIFICATION.
NOT FINAL UNTIL THIS TIME PERIOD EXPIRES TO FILE A
REHEARING/CLARIFICATION MOTION AND, IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge F. Rand Wallis, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Daytona Beach, Florida; and Bart Schneider, Staff
Liaison, Office of the State Courts Administrator, Tallahassee, Florida,

      for Petitioner




                                       -7-
                                    APPENDIX


    11.7 UNLAWFUL SEXUAL ACTIVITY WITH CERTAIN MINORS
                      § 794.05, Fla. Stat.

     To prove the crime of Sexual Activity with a Minor, the State must
prove the following three elements beyond a reasonable doubt:

      Give 1a and/or 1b depending on the allegations and the evidence.
      1. a. (Defendant) committed an act with (victim) in which the sexual
            organ of the [(defendant)] [(victim)] penetrated or had union with
            the [anus] [vagina] [mouth] of the [(victim)] [(defendant)].

           b. (Defendant) committed an act with (victim) in which the [anus]
              [vagina] of [(victim)] [(defendant)] was penetrated by an object.
              The definition of “an object” includes a finger.

      2.      At the time, (defendant) was 24 years of age or older.

      3.      At the time, (victim) was 16 or 17 years of age.

      Give if applicable.
      “Union” means contact.

      Give if applicable.
      Lakey v. State, 113 So. 3d 90 (Fla. 5th DCA 2013).
      The definition of “an object” includes a finger.

     Give if applicable.
     § 794.05(1), Fla. Stat.
     Sexual activity does not include an act done for a bona fide medical
purpose.

      Give if requested. § 794.05(3), Fla. Stat.
      (Victim’s) lack of chastity is not a defense to the crime charged.

      Give if requested. Feliciano v. State, 937 So. 2d 818 (Fla. 1st DCA 2006);
§ 794.021, Fla. Stat.




                                        -8-
       The defendant’s ignorance of (victim’s) age, (victim’s) misrepresentation
of his or her age, or the defendant’s bona fide belief of (victim’s) age is not a
defense to the crime charged.

      Give if applicable.

      “Bona fide” means genuine.

       § 775.0862, Fla. Stat.
       EnhancementReclassification for sexual offense against student by school
authority figure.
       If you find that (defendant) committed the crime of Sexual Activity With
a Minor, you must also determine whether the State has proved beyond a
reasonable doubt that (defendant) was an authority figure at a school and
(victim) was a student at the same school.

     “Authority figure” means a person 18 years of age or older who is
employed by, volunteering at, or under contract with a school.

       “School” means an organization of students for instructional purposes
on an elementary, middle or junior high school, secondary or high school, [or
other public school level authorized under the rules of the State Board of
Education]. The term “school” does not include facilities dedicated exclusively
to the education of adults. If needed, insert appropriate definitions from
§ 775.0862(1)(b), Fla. Stat. for “private school” or “voluntary prekindergarten
education program” or “early learning program” or “public school as described
in s. 402.3025(1)” or “the Florida School for the Deaf and the Blind” or the
“Florida Virtual School” or the “K-8 Virtual School.”

       “Student” means a person younger than 18 years of age who is enrolled
at a school.

                            Lesser Included Offenses

  UNLAWFUL SEXUAL ACTIVITY WITH CERTAIN MINORS —
                         794.05
 CATEGORY ONE   CATEGORY TWO     FLA. STAT. INS. NO.
 None
                Unnatural and    800.02*    11.8*
                Lascivious Act*
                Attempt          777.04(1)  5.1

                                      -9-
                                     Comments

       *The courts do not require the State to allege the defendant’s act was
“unnatural” or “against the laws of nature” in order for § 800.02, Fla. Stat., to be
given as a lesser-included offense. If the sexual activity involved penile-vaginal
sexual intercourse (or contact), § 800.02, Fla. Stat. should not be given as a lesser-
included offense. However, if the sexual activity involved something other than
penile-vaginal sexual intercourse (or contact), § 800.02, Fla. Stat. should be given
as a lesser-included offense. See State v. Knighton, 235 So. 3d 312 (Fla. 2018).

      This instruction was adopted in 1998 [723 So. 2d 123] and amended in 2015.

      If removal of the disabilities of nonage is raised as an issue pursuant to
§ 794.05(2), Fla. Stat., the jury should be instructed with respect to § 743.01 et seq.

      This instruction was adopted in 1998 [723 So. 2d 123] and amended in 2015
[163 So. 3d 478], and 2018.



11.10 LEWD, LASCIVIOUS, INDECENT ASSAULT OR ACT UPON OR IN
          THE PRESENCE OF CHILD; SEXUAL BATTERY
                        § 800.04, Fla. Stat.

       Give only for those offenses committed before October 1, 1999.§ 800.04,
Fla. Stat., was substantially amended in 1999. This instruction should be given
only for those offenses committed before October 1, 1999.
       To prove the crime of (crime charged), the State must prove the
following two elements beyond a reasonable doubt:

      1.     (Victim) was under the age of 16 years.

      Give as applicable.
      2.1. (Defendant)

             a.     [made an assault upon (victim) in a lewd, lascivious, or
                    indecent manner].

                    [handled or fondled (victim) in a lewd, lascivious, or
                    indecent manner].



                                        - 10 -
              b.    (Defendant) committed upon (victim) or forced or enticed
                    (victim) to commit

                    [actual or simulated sexual intercourse].
                    [deviate sexual intercourse].
                    [sexual bestiality].
                    [masturbation].
                    [sadomasochistic abuse].
                    [actual lewd exhibition of the genitals].
                    [any act or conduct which simulated that sexual battery was
                    being or would be committed on (victim)].
              c.    (Defendant)

                    [committed an act [upon] [with] (victim) in which the sexual
                    organ of the [(defendant)] [(victim)] penetrated or had union
                    with the [anus] [vagina] [mouth] of [(victim)] [(defendant)]].
                    [committed an act upon (victim) in which the [anus]
                    [vagina] of (victim) was penetrated by an object].

              d.    (Defendant) knowingly committed a lewd or lascivious act in
                    the presence of (victim).

        2.    At the time, (victim) was under the age of 16 years.

     Definitions.
     Give in all cases.
     Neither the victim’s(victim’s) lack of chastity nor the victim’s(victim’s)
consent is a defense to the crime charged.

       Give when pre-October 1, 1999 § 800.04(1), Fla. Stat., is charged.
       As used in regard to this offense, the words “lewd,” “lascivious,” and
“indecent” mean the same thing:. They mean a wicked, lustful, unchaste,
licentious, or sensual intent on the part of the person doing an act.

        Give when assault is charged under pre-October 1, 1999 § 800.04(1), Fla.
Stat.
      An “assault” is an intentional, unlawful threat by word or act to do
violence to the person of another, coupled with an apparent ability to do so,
and doing some act which creates a well-founded fear in such other person
that such violence is imminent.


                                       - 11 -
     Give when pre-October 1, 1999 § 800.04(4), Fla. Stat., is charged.
     As used in regard to this offense the words “lewd” and “lascivious”
mean the same thing: and mean a wicked, lustful, unchaste, licentious, or
sensual intent on the part of the person doing an act.

      State v. Werner, 609 So. 2d 585 (Fla. 1992).
      “In the presence of” means that (victim) saw, heard, or otherwise sensed
that the act was taking place.

      Give if applicable.
      “Union” means contact.

      See State v. Werner, 609 So. 2d 585 (Fla. 1992).

      Give applicable definitions from § 847.001, Fla. Stat., when pre-October 1,
1999 § 800.04(2), Fla. Stat., is charged.

       There is no need to make reference to the words “without committing the
crime of sexual battery” because this refers to forcible sexual relations. Lanier v.
State, 443 So. 2d 178 (Fla. 3d DCA 1983); Chapters 84–86, Laws of Florida.

                             Lesser Included Offenses

  LEWD, LASCIVIOUS, OR INDECENT ASSAULT OR ACT UPON
     OR IN PRESENCE OF CHILD — pre-October 1, 1999 800.04
 CATEGORY ONE     CATEGORY TWO       FLA. STAT. INS. NO.
 None
                  Attempt            777.04(1)       5.1
                  Assault            784.011         8.1
                  Battery            784.03          8.3
                  Unnatural and      800.02*         11.8*
                  lascivious act*

                                     Comments

      *The courts do not require the State to allege the defendant’s act was
“unnatural” or “against the laws of nature” in order for § 800.02, Fla. Stat., to be
given as a lesser-included offense. If the sexual activity involved penile-vaginal
sexual intercourse (or contact), § 800.02, Fla. Stat. should not be given as a lesser-
included offense. However, if the sexual activity involved something other than


                                        - 12 -
penile-vaginal sexual intercourse (or contact), § 800.02, Fla. Stat. should be given
as a lesser-included offense. See State v. Knighton, 235 So. 3d 312 (Fla. 2018).

       *Because the crime of Unnatural and Lascivious Act (§ 800.02, Fla. Stat.)
requires the defendant’s act be “with another person,” it should not be given as a
lesser-included offense if the only evidence is that the defendant committed a lewd
or lascivious act in the presence of the victim (element #1d).

      This instruction was adopted in 1981 and was amended in 1985 [477 So. 2d
985], 1987 [508 So. 2d 1221], 1992 [603 So. 2d 1175], 1995 [657 So. 2d 1152],
2008 [976 So. 2d 1081], and 2010 [48 So. 3d 41], and 2018.



  11.10(a) LEWD OR LASCIVIOUS BATTERY (ENGAGING IN SEXUAL
                            ACTIVITY)
                      § 800.04(4)(a)1, Fla. Stat.

       To prove the crime of Lewd or Lascivious Battery, the State must prove
the following two elements beyond a reasonable doubt:

      1.     (Victim) was twelve years of age or older, but under the age of
             sixteen years.

      Give 1a and/or 1b as applicable.
      2.1. (Defendant)

             a.    [committed an act [upon] [with] (victim) in which the sexual
                   organ of the [(defendant)] [(victim)] penetrated or had union
                   with the [anus] [vagina] [mouth] of the [(victim)]
                   [(defendant)].]

             b.    [committed an act [upon] [with] (victim) in which the [anus]
                   [vagina] of [(victim)] [(defendant)] was penetrated by an
                   object.] The definition of “an object” includes a finger.

      2.     At the time of the offense, (victim) was 12 years of age or older,
             but less than 16 years of age.

      Definitions. Give if applicable.
      Lakey v. State, 113 So. 3d 90 (Fla. 5th DCA 2013).


                                        - 13 -
      “An object” includes a finger.

      “Union” means contact.

       Give if applicable.
       § 800.04(1)(a), Fla. Stat.
       However, any act done for bona fide medical purposes is not a lewd or
lascivious battery.

      § 800.04(2), Fla. Stat.
      Neither (victim’s) lack of chastity nor (victim’s) consent is a defense to
the crime charged.

       § 800.04(3), Fla. Stat.
       The defendant’s ignorance of (victim’s) age, (victim’s) misrepresentation
of [his] [her] age, or the defendant’s bona fide belief of (victim’s) age is not a
defense to the crime charged.

      Give if applicable.
      “Bona fide” means genuine.

       § 775.0862, Fla. Stat.
       EnhancementReclassification for sexual offense against student by school
authority figure.
       If you find that (defendant) committed the crime of Lewd or Lascivious
Battery, you must also determine whether the State has proved beyond a
reasonable doubt that (defendant) was an authority figure at a school and
(victim) was a student at the same school.

     “Authority figure” means a person 18 years of age or older who is
employed by, volunteering at, or under contract with a school.

       “School” means an organization of students for instructional purposes
on an elementary, middle or junior high school, secondary or high school, [or
other public school level authorized under the rules of the State Board of
Education]. The term “school” does not include facilities dedicated exclusively
to the education of adults. If needed, insert appropriate definitions from
§ 775.0862(1)(b), Fla. Stat. for “private school” or “voluntary prekindergarten
education program” or “early learning program” or “public school as described
in s. 402.3025(1)” or “the Florida School for the Deaf and the Blind” or the
“Florida Virtual School” or the “K-8 Virtual School.”

                                       - 14 -
       “Student” means a person younger than 18 years of age who is enrolled
at a school.

                             Lesser Included Offenses

       LEWD OR LASCIVIOUS BATTERY (ENGAGING IN SEXUAL
                   ACTIVITY) — 800.04(4)(a)1
CATEGORY ONE             CATEGORY TWO                    FLA. STAT.       INS. NO.
None
                         Aggravated battery              784.045(1)       8.4
                         Attempt                         777.04(1)        5.1
                         Felony battery                  784.041(1)       8.5
                         Aggravated assault              784.021(1)(a) 8.2
                         Battery                         784.03           8.3
                         Assault                         784.011          8.1
                         Battery                         784.03           8.3
                         Unnatural and lascivious act* 800.02*            11.8*

                                     Comments
       *The courts do not require the State to allege the defendant’s act was
“unnatural” or “against the laws of nature” in order for § 800.02, Fla. Stat., to be
given as a lesser-included offense. If the sexual activity involved penile-vaginal
sexual intercourse (or contact), § 800.02, Fla. Stat. should not be given as a lesser-
included offense. However, if the sexual activity involved something other than
penile-vaginal sexual intercourse (or contact), § 800.02, Fla. Stat. should be given
as a lesser-included offense. See State v. Knighton, 235 So. 3d 312 (Fla. 2018).

        In 2014, the legislature created a lewd and lascivious battery classified as a
first degree felony if the defendant was 18 years of age or older at the time of the
crime and had a prior conviction for an enumerated crime. See § 800.04(4)(c), Fla.
Stat. If this enhancement is charged, it is likely that Apprendi v. New Jersey, 530
U.S. 466 (2000) requires the jury to make at least one additional finding regarding
the defendant’s age.

                                          - 15 -
      This instruction was adopted in 2007 [969 So. 2d 245] and amended in 2015
[163 So. 3d 478], and 2018.



     11.10(b) LEWD OR LASCIVIOUS BATTERY (ENCOURAGING,
                     FORCING OR ENTICING)
                       § 800.04(4)(a)2, Fla. Stat.

       To prove the crime of Lewd or Lascivious Battery, the State must prove
the following two elements beyond a reasonable doubt:

      1.     (Victim) was under the age of sixteen years.

      2.1.   (Defendant) [encouraged] [forced] [or] [enticed] (victim) to engage
             in [sadomasochistic abuse] [sexual bestiality] [prostitution] [or]
             [any act involving sexual activity].

      2.     At the time of the offense, (victim) was less than 16 years of age.

      Definitions.
      Give if applicable.
      § 800.04(1)(a), Fla. Stat.
      “Sexual activity” means the oral, anal, or vaginal penetration by, or
union with, the sexual organ of another or the anal or vaginal penetration of
another by any other object; however, sexual activity does not include an act
done for a bona fide medical purpose.

      Lakey v. State, 113 So. 3d 90 (Fla. 5th DCA 2013).
      “An object” includes a finger.

      “Union” means contact.

      § 827.071(de) and § 847.001(13), Fla. Stat.
      “Sadomasochistic abuse” means flagellation or torture by or upon a
person, or the condition of being fettered, bound, or otherwise physically
restrained, for the purpose of deriving sexual satisfaction from inflicting harm
on another or receiving such harm oneself.

      § 827.071(fg) and § 847.001(15), Fla. Stat.



                                       - 16 -
      “Sexual bestiality” means any sexual act between a person and an
animal involving the sex organ of the one and the mouth, anus, or vagina of
the other.

      § 796.07(1)(a), Fla. Stat.
      “Prostitution” is the giving or receiving of the body for sexual activity
for hire but excludes sexual activity between spouses.

      § 800.04(2), Fla. Stat.
      Neither (victim’s) lack of chastity nor (victim’s) consent is a defense to
the crime charged.

      § 800.04(1)(b), Fla. Stat.
       “Consent” means intelligent, knowing, and voluntary consent, and does
not include submission by coercion.

      § 800.04(1)(c), Fla. Stat.
      “Coercion” means the use of exploitation, bribes, threats of force, or
intimidation to gain cooperation or compliance.

       § 800.04(3), Fla. Stat.
       The defendant’s ignorance of (victim’s) age, (victim’s) misrepresentation
of [his] [her] age, or the defendant’s bona fide belief of (victim’s) age is not a
defense to the crime charged.

      Give if applicable.
      “Bona fide” means genuine.

       § 775.0862, Fla. Stat.
       EnhancementReclassification for sexual offense against student by school
authority figure.
       If you find that (defendant) committed the crime of Lewd or Lascivious
Battery, you must also determine whether the State has proved beyond a
reasonable doubt that (defendant) was an authority figure at a school and
(victim) was a student at the same school.

     “Authority figure” means a person 18 years of age or older who is
employed by, volunteering at, or under contract with a school.

      “School” means an organization of students for instructional purposes
on an elementary, middle or junior high school, secondary or high school, [or


                                      - 17 -
other public school level authorized under the rules of the State Board of
Education]. The term “school” does not include facilities dedicated exclusively
to the education of adults. If needed, insert appropriate definitions from
§ 775.0862(1)(b), Fla. Stat. for “private school” or “voluntary prekindergarten
education program” or “early learning program” or “public school as described
in s. 402.3025(1)” or “the Florida School for the Deaf and the Blind” or the
“Florida Virtual School” or the “K-8 Virtual School.”

       “Student” means a person younger than 18 years of age who is enrolled
at a school.

                            Lesser Included Offenses

  LEWD OR LASCIVIOUS BATTERY (ENCOURAGING, FORCING OR
                 ENTICING) — 800.04(4)(a)2
CATEGORY ONE               CATEGORY TWO                FLA. STAT. INS. NO.
None
Soliciting for                                         796.07(2)(f)   23.6
prostitution (only if
prostitution is charged)
                           Aggravated battery          784.045(1)     8.4
                           Attempt                     777.04(1)      5.1
                           Felony battery              784.041(1)     8.5
                           Aggravated assault          784.021(1)(a) 8.2
                           Battery                     784.03         8.3
                           Assault                     784.011        8.1
                           Battery                     784.03         8.3
                           Unnatural and lascivious    800.02*        11.8*
                           act*

                                     Comments




                                       - 18 -
       *The courts do not require the State to allege the defendant’s act was
“unnatural” or “against the laws of nature” in order for § 800.02, Fla. Stat., to be
given as a lesser-included offense. If the sexual activity involved penile-vaginal
sexual intercourse (or contact), § 800.02, Fla. Stat. should not be given as a lesser-
included offense. However, if the sexual activity involved something other than
penile-vaginal sexual intercourse (or contact), § 800.02, Fla. Stat. should be given
as a lesser-included offense. See State v. Knighton, 235 So. 3d 312 (Fla. 2018).

        In 2014, the legislature created a lewd and lascivious battery classified as a
first degree felony if the defendant was 18 years of age or older at the time of the
crime and had a prior conviction for an enumerated crime. See § 800.04(4)(c), Fla.
Stat. If this enhancement is charged, it is likely that Apprendi v. New Jersey, 530
U.S. 466 (2000) requires the jury to make at least one additional finding regarding
the defendant’s age.

       There are statutory definitions of “sadomasochistic abuse” and “sexual
bestiality” in § 847.001, Fla. Stat., that differ from the statutory definitions in
§ 827.071, Fla. Stat. As of June 2018, there is no case law that decides which
definition applies for a violation of § 800.04(4)(a)2, Fla. Stat.

      This instruction was adopted in 2007 [969 So. 2d 245] and amended in 2015
[163 So. 3d 478], and 2018.



              11.10(c) LEWD OR LASCIVIOUS MOLESTATION
                            § 800.04(5), Fla. Stat.

     To prove the crime of Lewd or Lascivious Molestation, the State must
prove the following three elements beyond a reasonable doubt:

      Give 1a or 1b as applicable.
      1.    (Victim)

             was 12 years of age or older but less than 16 years of age.

             was less than 12 years of age.

      Give 21a and/or 21b as applicable.
      2.1. (Defendant),



                                         - 19 -
            a.     in a lewd or lascivious manner, intentionally touched the
                   [breasts] [genitals] [genital area] [buttocks] [clothing
                   covering the breasts] [clothing covering the genitals]
                   [clothing covering the genital area] [clothing covering the
                   buttocks] of (victim).

            b.     in a lewd or lascivious manner, intentionally [forced]
                   [enticed] (victim) to touch the [breasts] [genitals] [genital
                   area] [buttocks] [clothing covering the breasts] [clothing
                   covering the genitals] [clothing covering the genital area]
                   [clothing covering the buttocks] of (defendant).

      Give 2a or 2b as applicable.
      2.    At the time of the offense, (victim)

            a.     was 12 years of age or older but less than 16 years of age.

            b.     was less than 12 years of age.

      Give 3a or 3b as applicable.
      3.    At the time of the offense, (Ddefendant)

            a.     was 18 years of age or older at the time of the offense.

            b.     was less than 18 years of age at the time of the offense.

      Definition.
      The words “lewd” and “lascivious” mean the same thing: a wicked,
lustful, unchaste, licentious, or sensual intent on the part of the person doing
an act.

      Give if applicable.
      § 800.04(2), Fla. Stat.
      Neither (victim’s) lack of chastity nor (victim’s) consent is a defense to
the crime charged.

       § 800.04(3), Fla. Stat.
       The defendant’s ignorance of (victim’s) age, (victim’s) misrepresentation
of [his] [her] age, or the defendant’s bona fide belief of (victim’s) age is not a
defense to the crime charged.



                                      - 20 -
      Give if applicable.
      “Bona fide” means genuine.

       Give if applicable. § 775.0862, Fla. Stat.
       EnhancementReclassification for sexual offense against student by school
authority figure.
       If you find that (defendant) committed the crime of Lewd or Lascivious
Molestation, you must also determine whether the State has proved beyond a
reasonable doubt that (defendant) was an authority figure at a school and
(victim) was a student at the same school.

     “Authority figure” means a person 18 years of age or older who is
employed by, volunteering at, or under contract with a school.

       “School” means an organization of students for instructional purposes
on an elementary, middle or junior high school, secondary or high school, [or
other public school level authorized under the rules of the State Board of
Education]. The term “school” does not include facilities dedicated exclusively
to the education of adults. If needed, insert appropriate definitions from
§ 775.0862(1)(b), Fla. Stat. for “private school” or “voluntary prekindergarten
education program” or “early learning program” or “public school as described
in s. 402.3025(1)” or “the Florida School for the Deaf and the Blind” or the
“Florida Virtual School” or the “K-8 Virtual School.”

       “Student” means a person younger than 18 years of age who is enrolled
at a school.

                           Lesser Included Offenses




                                     - 21 -
 LEWD OR LASCIVIOUS MOLESTATION; DEFENDANT 18 OR OVER;
             VICTIM LESS THAN 12 — 800.04(5)(b)
CATEGORY ONE                CATEGORY TWO                FLA. STAT.        INS. NO.
None Lewd or                                            800.04(5)(c)2     11.10(c)
Lascivious Molestation;
Defendant 18 or over;
Victim 12 or over but
less than 16
Lewd or Lascivious                                      800.04(5)(c)1     11.10(c)
Molestation; Defendant
less than 18; Victim less
than 12
Lewd or Lascivious                                      800.04(5)(d)      11.10(c)
Molestation; Defendant
less than 18; Victim 12
or over but less than 16
                            Attempt                     777.04(1)         5.1
                            Aggravated battery          784.045(1)        8.4
                            Felony battery              784.041(1)        8.5
                            Aggravated assault          784.021(1)(a)     8.2
                            Battery                     784.03            8.3
                            Assault                     784.011           8.1
                            Battery                     784.03            8.3
                            Unnatural and lascivious 800.02*              11.8*
                            act*


                                      Comments

      *The courts do not require the State to allege the defendant’s act was
“unnatural” or “against the laws of nature” in order for § 800.02, Fla. Stat., to be
given as a lesser-included offense. If the sexual activity involved penile-vaginal


                                        - 22 -
sexual intercourse (or contact), § 800.02, Fla. Stat. should not be given as a lesser-
included offense. However, if the sexual activity involved something other than
penile-vaginal sexual intercourse (or contact), § 800.02, Fla. Stat. should be given
as a lesser-included offense. See State v. Knighton, 235 So. 3d 312 (Fla. 2018).

       If the ages of either the defendant or the alleged victim are not in dispute, the
parties may agree to pare down the necessary lesser-included offenses.

        In 2014, the legislature created a lewd and lascivious molestation classified
as a first degree felony depending on the ages of the defendant and victim and
whether the defendant had a prior conviction for an enumerated crime. If this
enhancement is charged, Apprendi v. New Jersey, 530 U.S. 466 (2000) may require
the jury to make additional findings regarding the prior qualifying conviction
and/or the age of the victim involved. See § 800.04(5)(e), Fla. Stat.

      This instruction was adopted in 2008 [998 So. 2d 1138] and amended in
2013 [109 So. 3d 721], and 2015 [163 So. 3d 478] and 2018.



                  11.10(d) LEWD OR LASCIVIOUS CONDUCT
                              § 800.04(6), Fla. Stat.

     To prove the crime of Lewd or Lascivious Conduct, the State must
prove the following three elements beyond a reasonable doubt:

      1.     (Victim) was under the age of 16 years.

      Give 1a and/or 1b as applicable.
      2.1. (Defendant)

             a.     [intentionally touched (victim) in a lewd or lascivious
                    manner].

             b.     [solicited (victim) to commit a lewd or lascivious act].

      2.     At the time of the offense, (victim) was under the age of 16 years.

      Give 3a or 3b as applicable.
      3. a. At the time of the offense, (Ddefendant) was 18 years of age or
            older at the time of the offense.


                                         - 23 -
        b. At the time offense, (Ddefendant) was less than 18 years of age at
           the time of the offense.

      Definitions.
      The words “lewd” and “lascivious” mean the same thing: and mean a
wicked, lustful, unchaste, licentious, or sensual intent on the part of the person
doing an act.

       Give if applicable.
       § 777.04(2), Fla. Stat.
       To “solicit” means to ask earnestly or to try to induce the person
solicited to do the thing solicitedcommand, encourage, hire, or request
another person to engage in specific conduct.

      § 800.04(2), Fla. Stat.
      Neither (victim’s) lack of chastity nor (victim’s) consent is a defense to
the crime charged.

       § 800.04(3), Fla. Stat.
       The defendant’s ignorance of (victim’s) age, (victim’s) misrepresentation
of [his] [her] age, or the defendant’s bona fide belief of (victim’s) age is not a
defense to the crime charged.

      Give if applicable.
      “Bona fide” means genuine.

       § 775.0862, Fla. Stat.
       EnhancementReclassification for sexual offense against student by school
authority figure.
       If you find that (defendant) committed the crime of Lewd or Lascivious
Conduct, you must also determine whether the State has proved beyond a
reasonable doubt that (defendant) was an authority figure at a school and
(victim) was a student at the same school.

     “Authority figure” means a person 18 years of age or older who is
employed by, volunteering at, or under contract with a school.

      “School” means an organization of students for instructional purposes
on an elementary, middle or junior high school, secondary or high school, [or
other public school level authorized under the rules of the State Board of
Education]. The term “school” does not include facilities dedicated exclusively

                                      - 24 -
to the education of adults. If needed, insert appropriate definitions from
§ 775.0862(1)(b), Fla. Stat. for “private school” or “voluntary prekindergarten
education program” or “early learning program” or “public school as described
in s. 402.3025(1)” or “the Florida School for the Deaf and the Blind” or the
“Florida Virtual School” or the “K-8 Virtual School.”

       “Student” means a person younger than 18 years of age who is enrolled
at a school.

                             Lesser Included Offenses

   LEWD OR LASCIVIOUS CONDUCT, DEFENDANT 18 OR OLDER –
                        800.04(6)(b)
CATEGORY ONE               CATEGORY TWO                 FLA. STAT.        INS. NO.
NoneLewd or                                             800.04(6)(c)      11.10(d)
lascivious conduct;
defendant less than 18
                           Attempt                      777.04(1)         5.1
                           Felony battery               784.041(1)        8.5
                           Aggravated assault           784.021(1)(a)     8.2
                           Battery                      784.03            8.3
                           Assault                      784.011           8.1
                           Battery                      784.03            8.3
                           Unnatural and lascivious     800.02*           11.8*
                           act (if element 1a is
                           charged)*

                                     Comments

      *The courts do not require the State to allege the defendant’s act was
“unnatural” or “against the laws of nature” in order for § 800.02, Fla. Stat., to be
given as a lesser-included offense. If the sexual activity involved penile-vaginal
sexual intercourse (or contact), § 800.02, Fla. Stat. should not be given as a lesser-
included offense. However, if the sexual activity involved something other than


                                        - 25 -
penile-vaginal sexual intercourse (or contact), § 800.02, Fla. Stat. should be given
as a lesser-included offense. See State v. Knighton, 235 So. 3d 312 (Fla. 2018).

      If the age of the defendant is not in dispute, the parties may agree to not give
the necessary lesser-included offense.

      This instruction was adopted in 2008 [998 So. 2d 1138] and amended in
2015 [163 So. 3d 478] and 2018.



 11.10(e) LEWD OR LASCIVIOUS EXHIBITION PRESENCE OF CHILD
                      § 800.04(7)(a), Fla. Stat.

     To prove the crime of Lewd or Lascivious Exhibition, the State must
prove the following four elements beyond a reasonable doubt:

      1.      (Victim) was under the age of 16 years.

      Give 1a and/or 1b and/or 1c as applicable.
      2.1. (Defendant)

              a.    [intentionally masturbated].

              b.    [intentionally exposed [his] [her] genitals in a lewd or
                    lascivious manner].

              c.    [committed [a sexual act] [sadomasochistic abuse] [sexual
                    bestiality] [simulation of any act involving sexual activity]
                    that did not involve actual physical or sexual contact with
                    (victim)].

      3.2.    The act was committed in the presence of (victim).

      3.      At the time of the offense, (victim) was under the age of 16 years.

      Give 4a or 4b as applicable.
      4. a. At the time of the offense, (Ddefendant) was 18 years of age or
            older at the time of the offense.

           b. At the time of the offense, (Ddefendant) was less than 18 years of
              age at the time of the offense.

                                        - 26 -
      Definitions.
      Give if applicable.
      The words “lewd” and “lascivious” mean the same thing: and mean a
wicked, lustful, unchaste, licentious, or sensual intent on the part of the person
doing an act.

      § 800.04(1)(a), Fla. Stat.
      “Sexual activity” means the oral, anal, or vaginal penetration by, or
union with, the sexual organ of another or the anal or vaginal penetration of
another by any other object; however, sexual activity does not include an act
done for a bona fide medical purpose.

      Lakey v. State, 113 So. 3d 90 (Fla. 5th DCA 2013).
      “An object” includes a finger.

       § 847.001(13)827.071(e), Fla. Stat.
       “Sadomasochistic abuse” means flagellation or torture by or upon a
person or animal, or the condition of being fettered, bound, or otherwise
physically restrained, for the purpose of deriving sexual satisfaction, or
satisfaction brought about as a result of sadistic violence, from inflicting harm
on another or receiving such harm oneself.

      § 847.001(15)827.071(g), Fla. Stat.
      “Sexual bestiality” means any sexual act, actual or simulated, between a
person and an animal involving the sex organ of the one and the mouth, anus,
or vagina of the other.

      § 800.04, Fla. Stat. See State v. Werner, 609 So. 2d 585 (Fla. 1992).
      “In the presence of” means that (victim) saw, heard, or otherwise sensed
that the act was taking place.

      § 800.04(2), Fla. Stat.
      Neither (victim’s) lack of chastity nor (victim’s) consent is a defense to
the crime charged.

       § 800.04(3), Fla. Stat.
       The defendant’s ignorance of (victim’s) age, (victim’s) misrepresentation
of his or her age, or the defendant’s bona fide belief of (victim’s) age is not a
defense to the crime charged.

      Give if applicable.

                                      - 27 -
      “Bona fide” means genuine.

      § 775.0862, Fla. Stat.
      EnhancementReclassification for sexual offense against student by school
authority figure.
      If you find that (defendant) committed the crime of Lewd or Lascivious
Exhibition in the Presence of a Child, you must also determine whether the
State has proved beyond a reasonable doubt that (defendant) was an authority
figure at a school and (victim) was a student at the same school.

     “Authority figure” means a person 18 years of age or older who is
employed by, volunteering at, or under contract with a school.

       “School” means an organization of students for instructional purposes
on an elementary, middle or junior high school, secondary or high school, [or
other public school level authorized under the rules of the State Board of
Education]. The term “school” does not include facilities dedicated exclusively
to the education of adults. If needed, insert appropriate definitions from
§ 775.0862(1)(b), Fla. Stat. for “private school” or “voluntary prekindergarten
education program” or “early learning program” or “public school as described
in s. 402.3025(1)” or “the Florida School for the Deaf and the Blind” or the
“Florida Virtual School” or the “K-8 Virtual School.”

       “Student” means a person younger than 18 years of age who is enrolled
at a school.

                          Lesser Included Offenses

     LEWD OR LASCIVIOUS EXHIBITION PRESENCE OF CHILD;
        DEFENDANT 18 OR OLDER — 800.04(7)(a) and (7)(b)
CATEGORY ONE              CATEGORY TWO             FLA. STAT.       INS. NO.
NoneLewd or lascivious                             800.04(7)(c)     11.10(e)
exhibition presence of
child; defendant less
than 18
                          Attempt                  777.04(1)        5.1




                                     - 28 -
                             Exposure of Sexual           800.03             11.9
                             Organs
                             Unnatural and lascivious 800.02*                11.8*
                             act*

                                      Comments

      *The courts do not require the State to allege the defendant’s act was
“unnatural” or “against the laws of nature” in order for § 800.02, Fla. Stat., to be
given as a lesser-included offense.

      If the age of the defendant is not in dispute, the parties may agree to not give
the necessary lesser-included offense.

       There are statutory definitions of “sadomasochistic abuse” and “sexual
bestiality” in § 847.001, Fla. Stat., that differ from the statutory definitions in
§ 827.071, Fla. Stat. As of June 2018, there is no case law that decides which
definition applies for a violation of § 800.04(7)(a), Fla. Stat.

      This instruction was adopted in 2008 [998 So. 2d 1138] and amended in
2015 [163 So. 3d 478], and 2018.



    11.10(f) LEWD OR LASCIVIOUS EXHIBITION OVER COMPUTER
                              SERVICE
                        § 847.0135(5), Fla. Stat.

      To prove the crime of Lewd or Lascivious Exhibition over a Computer
Online Service, the State must prove the following four elements beyond a
reasonable doubt:

      Give 1a, 1b, and/or 1c as applicable.
      1. a. [(Defendant) intentionally masturbated].

         b. [(Defendant) intentionally exposed [his] [her] genitals in a lewd or
            lascivious manner].

         c. [(Defendant) committed [a sexual act] [sadomasochistic abuse]
            [sexual bestiality] [simulation of any act involving sexual activity]


                                         - 29 -
              that did not involve actual physical or sexual contact with
              (victim)].

      2.      The act was committed live over a [computer on-line service]
              [internet service] [local bulletin board service].

      3.      At the time of the offense, (victim) was under the age of 16 years

              or

              (Defendant) [knew] [should have known] [had reason to believe]
              that the transmission was viewed on a computer or television
              monitor by a victimperson in this state who was under the age of
              16 years at the time of the offense.

      Give 4a or 4b as applicable.
      4. a. At the time of the offense, (Ddefendant) was 18 years of age or
            older at the time of the offense.

           b. At the time of the offense, (Ddefendant) was less than 18 years of
              age at the time of the offense.

      Definitions.
      The words “lewd” and “lascivious” mean the same thing: a wicked,
lustful, unchaste, licentious, or sensual intent on the part of the person doing
an act.

      § 800.04(1)(a), Fla. Stat.
      “Sexual activity” means the oral, anal, or vaginal penetration by, or
union with, the sexual organ of another or the anal or vaginal penetration of
another by any other object; however, sexual activity does not include an act
done for a bona fide medical purpose.

      Lakey v. State, 113 So. 3d 90 (Fla. 5th DCA 2013).
      The definition of “an object” includes a finger.

      § 847.001(13), Fla. Stat.
      “Sadomasochistic abuse” means flagellation or torture by or upon a
person or animal, or the condition of being fettered, bound, or otherwise
physically restrained, for the purpose of deriving sexual satisfaction, or



                                       - 30 -
satisfaction brought about as a result of sadistic violence, from inflicting harm
on another or receiving such harm oneself.

      § 847.001(15), Fla. Stat.
      “Sexual bestiality” means any sexual act, actual or simulated, between a
person and an animal involving the sex organ of the one and the mouth, anus,
or vagina of the other.

      § 800.04(2), Fla. Stat.
      Neither (victim’s) lack of chastity nor (victim’s) consent is a defense to
the crime charged.

       § 800.04(3), Fla. Stat.
       The defendant’s ignorance of the (victim’s) age, (victim’s)
misrepresentation of [his] [her] age, or the defendant’s bona fide belief of
(victim’s) age is not a defense to the crime charged.

      Give if applicable.
      “Bona fide” means genuine.

      The fact that an undercover operative or law enforcement officer was
involved in the detection and investigation of an offense is not a defense to the
crime charged.

                            Lesser Included Offenses

  LEWD OR LASCIVIOUS EXHIBITION OVER COMPUTER SERVICE,
    DEFENDANT 18 YEARS OF AGE OR OLDER — 847.0135(5)(b)
CATEGORY ONE            CATEGORY TWO                   FLA. STAT.       INS. NO.
Lewd or Lascivious                                     847.0135(5)(c) 11.10(f)
Exhibition over
Computer Service,
Defendant less than
18 years of age
                        Unnatural and lascivious act* 800.02*           11.8*
                        Attempt                        777.04(1)        5.1




                                      - 31 -
                                     Comments

      *The courts do not require the State to allege the defendant’s act was
“unnatural” or “against the laws of nature” in order for § 800.02, Fla. Stat., to be
given as a lesser-included offense.

      If the age of the defendant is not in dispute, the parties may agree to not give
the necessary lesser-included offense.

      This instruction was adopted in 2008 [998 So. 2d 1138] and amended in
2015 [176 So. 3d 938], and 2018.



11.10(g) LEWD OR LASCIVIOUS EXHIBITION BY A DETAINEE IN THE
           PRESENCE OF AN EMPLOYEE OF A FACILITY
                        § 800.09, Fla. Stat.

      To prove the crime of Lewd or Lascivious Exhibition by a Detainee in
the Presence of an Employee of a Facility, the State must prove the following
three elements beyond a reasonable doubt:

      1.     (Defendant) was detained in a [state correctional institution]
             [private correctional facility].

      2.     While detained, (defendant) intentionally

      Give as applicable.
            a.    masturbated.

             b.     exposed [his] [her] genitals in a lewd or lascivious manner.

             c.     committed [a sexual act] [sadomasochistic abuse] [sexual
                    bestiality] [the simulation of any act involving sexual
                    activity] that did not involve actual physical or sexual
                    contact with a victim.

      3.     (Defendant’s) act was intentionally committed in the presence of a
             person [he] [she] knew or reasonably should have known was an
             employee of the [institution] [facility].

      Definitions. Give as applicable.

                                         - 32 -
      § 944.02(8), Fla. Stat.
      A “state correctional institution” is any prison, road camp, prison
industry, prison forestry camp, or any prison camp or prison farm or other
correctional facility, temporary or permanent, in which prisoners are housed,
worked, or maintained, under the custody and jurisdiction of the Department
of Corrections.

      § 944.710(3), Fla. Stat.
      A “private correctional facility” is any facility, which is not operated by
the Department of Corrections, for the incarceration of adults or juveniles
who have been sentenced by a court and committed to the custody of the
Department of Corrections.

      § 800.09(1)(a), Fla. Stat.
      “Employee” means any person employed by or performing contractual
services for a public or private entity operating a state correctional institution
or a private correctional facility or any person employed by or performing
contractual services for the corporation operating the prison industry
enhancement programs [or the correctional work programs under part II of
chapter 946]. [The term also includes any person who is a parole examiner
with the Parole Commission.]

      The words “lewd” and “lascivious” mean the same thing: a wicked,
lustful, unchaste, licentious, or sensual intent on the part of the person doing
an act.

      § 800.04(1)(a), Fla. Stat.
      “Sexual activity” means the oral, anal, or vaginal penetration by, or
union with, the sexual organ of another or the anal or vaginal penetration of
another by any other object; however, sexual activity does not include an act
done for a bona fide medical purpose.

      Give if applicable.
      “Bona fide” means genuine.

      Lakey v. State, 113 So. 3d 90 (Fla. 5th DCA 2013).
      The definition of “an object” includes a finger.

     § 847.001(13), Fla. Stat.
     “Sadomasochistic abuse” means flagellation or torture by or upon a
person or animal, or the condition of being fettered, bound, or otherwise

                                      - 33 -
physically restrained, for the purpose of deriving sexual satisfaction, or
satisfaction brought about as a result of sadistic violence, from inflicting harm
on another or receiving such harm oneself.

      § 847.001(15), Fla. Stat.
      “Sexual bestiality” means any sexual act, actual or simulated, between a
person and an animal involving the sex organ of the one and the mouth, anus,
or vagina of the other.

      § 800.04(1)(d), Fla. Stat.
      “Victim” means a person upon whom the acts described above was
committed or attempted or a person who has reported these acts to a law
enforcement officer.

      See State v. Werner, 609 So._2d 585 (Fla. 1992).
      “In the presence of” means that a victim saw, heard, or otherwise
sensed that the act was taking place.

      § 800.04(2), Fla. Stat.
      Neither a victim’s lack of chastity nor a victim’s consent is a defense to
the crime charged.

                             Lesser Included Offenses

     LEWD OR LASCIVIOUS EXHIBITION BY A DETAINEE IN THE
       PRESENCE OF AN EMPLOYEE OF A FACILITY — 800.09
CATEGORY ONE             CATEGORY TWO                    FLA. STAT.       INS. NO.
None
                         Attempt                         777.04(1)        5.1
                         Unnatural and lascivious act* 800.02*            11.8*

                                     Comments

      *The courts do not require the State to allege the defendant’s act was
“unnatural” or “against the laws of nature” in order for § 800.02, Fla. Stat., to be
given as a lesser-included offense.




                                        - 34 -
       There are statutory definitions of “sadomasochistic abuse” and “sexual
bestiality” in § 827.071, Fla. Stat., that differ from the statutory definitions in
§ 847.001, Fla. Stat. As of June 2018, there is no case law that decides which
definition applies for a violation of § 800.09, Fla. Stat.

      This instruction was adopted in 2013 [131 So. 3d 720] and amended in 2015
[176 So. 3d 938] and 2018.



 11.11 LEWD OR LASCIVIOUS OFFENSES COMMITTED UPON OR IN
 THE PRESENCE OF AN ELDERLY PERSON OR DISABLED PERSON
                      § 825.1025, Fla. Stat.

      To prove the crime of [Lewd or Lascivious Battery] [Lewd or Lascivious
Molestation] [Lewd or Lascivious Exhibition] upon or in the Presence of an
[Elderly Person] or [Disabled Person], the State must prove the following
three elements beyond a reasonable doubt:

      1.      (Victim) was [an elderly] [a disabled] person.

      Give 2a, 2b, or 2c 1a, 1b, or 1c as applicable.
      2.1. a. (Defendant) committed lewd and lascivious battery by
              encouraging, forcing, or enticing (victim) to engage in
              [sadomasochistic abuse] [sexual bestiality] [prostitution] [any act
              involving sexual activity].

           b. (Defendant) committed lewd and lascivious molestation of (victim)
              by intentionally touching, in a lewd and lascivious manner, [his]
              [her] [breasts] [genitals] [genital area] [buttocks] [clothing
              covering [his] [her] [breasts] [genitals] [genital area] [buttocks]].

           c. (Defendant) committed lewd and lascivious exhibition to (victim)
              by intentionally [intentionally masturbating] [intentionally
              exposing [his] [her] genitals in a lascivious manner] [committing
              any other lewd or lascivious act not involving physical or sexual
              contact with (victim) including but not limited to [sadomasochistic
              abuse] [sexual bestiality] [simulated the simulation of any act
              involving sexual activity]].

      2.      At the time, (victim) was [an elderly] [a disabled] person.


                                         - 35 -
      The bracketed portion of element #3 pertains only to element 1c.
      3.    At the time of the offense, (Ddefendant) knew or reasonably should
            have known that the (victim) lacked the capacity to consent or
            failed to give consent [to have the act committed in [his] [her]
            presence].

      Definitions. Give as applicable.
      Give if jury is instructed on element #1b or element #1c.
      The words “lewd” and “lascivious” mean the same thing; and mean a
wicked, lustful, unchaste, licentious, or sensual intent on the part of the person
doing an act.

      If 2a or 2c is alleged, define the act charged from § 825.1025(1), Fla. Stat.

      § 825.101(3), Fla. Stat.
      “Disabled adult” means a person 18 years of age or older who suffers
from a condition of physical or mental incapacitation due to a developmental
disability, organic brain damage, or mental illness, or who has one or more
physical or mental limitations that restrict the person’s ability to perform the
normal activities of daily living.

       § 825.101(4), Fla. Stat.
       “Elderly person” means a person 60 years of age or older who is
suffering from the infirmities of aging as manifested by advanced age or
organic brain damage, or other physical, mental, or emotional dysfunctioning,
to the extent that the ability of the person to provide adequately for the
person’s care or protection is impaired.

       § 825.101(7), Fla. Stat.
       “Lacks capacity to consent” means an impairment by reason of mental
illness, developmental disability, organic brain disorder, physical illness or
disability, chronic use of drugs, chronic intoxication, short-term memory loss,
or other cause, that causes an elderly person or disabled adult to lack
sufficient understanding or capacity to make or communicate reasonable
decisions concerning the elderly person’s or disabled adult’s person or
property.

      § 847.001(13), Fla. Stat.
      “Sadomasochistic abuse” means flagellation or torture by or upon a
person or animal, or the condition of being fettered, bound, or otherwise
physically restrained, for the purpose of deriving sexual satisfaction, or

                                       - 36 -
satisfaction brought about as a result of sadistic violence, from inflicting harm
on another or receiving such harm oneself. “Sadism” means sexual
gratification achieved through, or the association of sexual activity with, the
infliction of physical pain, suffering, humiliation, torture, or death upon
another person or an animal.

      § 847.001(15), Fla. Stat.
      “Sexual bestiality” means any sexual act, actual or simulated, between a
person and an animal involving the sex organ of the one and the mouth, anus,
or vagina of the other.

      § 796.07(1)(a), Fla. Stat.
      “Prostitution” is the giving or receiving of the body for sexual activity
for hire but excludes sexual activity between spouses.

      § 825.1025(1), Fla. Stat.
      “Sexual activity” means the oral, anal, or vaginal penetration by, or
union with, the sexual organ of another or the anal or vaginal penetration of
another by any other object; however, sexual activity does not include an act
done for a bona fide medical purpose.

      Give if applicable.
      “Bona fide” means genuine.

      Lakey v. State, 113 So. 3d 90 (Fla. 5th DCA 2013).
      “An object” includes a finger.

      “Union” means contact.

      Give if applicable. § 775.0862, Fla. Stat.
      EnhancementReclassification for sexual offense against student by school
authority figure.
      If you find that (defendant) committed the crime of [Lewd or Lascivious
Battery] [Lewd or Lascivious Molestation] [Lewd or Lascivious Exhibition]
upon or in the Presence of an [Elderly] [Disabled] Person, you must also
determine whether the State has proved beyond a reasonable doubt that
(defendant) was an authority figure at a school and (victim) was a student at
the same school.

     “Authority figure” means a person 18 years of age or older who is
employed by, volunteering at, or under contract with a school.

                                      - 37 -
       “School” means an organization of students for instructional purposes
on an elementary, middle or junior high school, secondary or high school, [or
other public school level authorized under the rules of the State Board of
Education]. The term “school” does not include facilities dedicated exclusively
to the education of adults. If needed, insert appropriate definitions from
§ 775.0862(1)(b), Fla. Stat. for “private school” or “voluntary prekindergarten
education program” or “early learning program” or “public school as described
in s. 402.3025(1)” or “the Florida School for the Deaf and the Blind” or the
“Florida Virtual School” or the “K-8 Virtual School.”

       “Student” means a person younger than 18 years of age who is enrolled
at a school.

                             Lesser Included Offenses

  11.1411.11 LEWD OR LASCIVIOUS OFFENSES COMMITTED UPON
   OR IN THE PRESENCE OF AN ELDERLY PERSON OR DISABLED
                        PERSON – 825.1025
 CATEGORY ONE       CATEGORY TWO          FLA._STAT. INS. NO.
 None
                    Attempt               777.04(1)  5.1
                    Assault               784.011    8.1
                    Battery               784.03     8.3
                    Exposure of sexual    800.03     11.9
                    organs
                    Unnatural and         800.02*    11.8*
                    lascivious act*
                    Exposure of sexual    800.03     11.9
                    organs

                                     Comments

       *The courts do not require the State to allege the defendant’s act was
“unnatural” or “against the laws of nature” in order for § 800.02, Fla. Stat., to be
given as a lesser-included offense. If the sexual activity involved penile-vaginal
sexual intercourse (or contact), § 800.02, Fla. Stat. should not be given as a lesser-
included offense. However, if the sexual activity involved something other than
penile-vaginal sexual intercourse (or contact), § 800.02, Fla. Stat. should be given
as a lesser-included offense. See State v. Knighton, 235 So. 3d 312 (Fla. 2018).



                                        - 38 -
      § 825.1025, Fla. Stat., protects a “disabled person” (age unspecific) while
§ 825.101, Fla. Stat., defines a “disabled adult” (18 years of age or older). The
discrepancy between the two terms has yet to be clarified.

       There are statutory definitions of “sadomasochistic abuse” and “sexual
bestiality” in § 847.001, Fla. Stat., that differ from the statutory definitions in
§ 827.071, Fla. Stat. As of June 2018, there is no case law that decides which
definition applies for a violation of § 825.1025, Fla. Stat.

      This instruction was adopted in 2007 [965 So. 2d 811] and amended in 2010
[48 So. 3d 41], and 2015 [163 So. 3d 478], and 2018.



                                    11.12 INCEST
                                  § 826.04, Fla._Stat.

     To prove the crime of Incest, the State must prove the following three
elements beyond a reasonable doubt:

      1.     (Victim) was the (relationship alleged) of (defendant).

      2.     (Defendant) [married] [had sexual intercourse with] (victim).

                   [married (victim)].
                   [had sexual intercourse with (victim)].
      3.     [At the time of the [marriage] [sexual intercourse], (defendant)
             knew (victim) was [his] [her] (relationship alleged)].

             [At the time of the sexual intercourse, (defendant) knew (victim)
             was [his] [her] (relationship alleged)].

      Definition.
      “Sexual intercourse” is the penetration of the female sex organ by the
male sex organ. Emission of seed is not necessary.

                              Lesser Included Offenses

                              INCEST — 826.04
 CATEGORY ONE               CATEGORY TWO      FLA. STAT.                 INS. NO.
 None


                                         - 39 -
                           Attempt                   777.04(1)        5.1
                           Unnatural and             800.02*          11.8*
                           lascivious act*

                                     Comments

       *The courts do not require the State to allege the defendant’s act was
“unnatural” or “against the laws of nature” in order for § 800.02, Fla. Stat., to be
given as a lesser-included offense. If the sexual activity involved penile-vaginal
sexual intercourse (or contact), § 800.02, Fla. Stat. should not be given as a lesser-
included offense. However, if the sexual activity involved something other than
penile-vaginal sexual intercourse (or contact), § 800.02, Fla. Stat. should be given
as a lesser-included offense. See State v. Knighton, 235 So. 3d 312 (Fla. 2018).

      This instruction was adopted in 1981 and amended in 2018.



           11.18 SEXUAL MISCONDUCT BY A PSYCHOTHERAPIST
                           § 491.0112, Fla. Stat.

      To prove the crime of Sexual Misconduct by a Psychotherapist, the
State must prove the following three elements beyond a reasonable doubt:

      1.      (Defendant) committed sexual misconduct with (victim).

      2.      At the time, (defendant) was a psychotherapist.

      Give 3a or 3b as applicable.
      3. a. At the time, (victim) was a client of (defendant).

           b. (Victim) was a former client of (defendant) and the professional
              relationship was terminated primarily for the purpose of engaging
              in sexual contact.

      § 491.0112(3), Fla. Stat.
      It is not a defense that (victim) consented to any act that constitutes
sexual misconduct.

      Enhancement. Give if applicable. § 491.0112(2), Fla. Stat.



                                        - 40 -
      If you find the defendant guilty of Sexual Misconduct by a
Psychotherapist, you must then determine whether the State has proven
beyond a reasonable doubt that the crime was committed by means of
therapeutic deception.

      § 491.0112(4)(b), Fla. Stat.
      “Therapeutic deception” means a representation to the client that
sexual contact by the psychotherapist is consistent with or part of the
treatment of the client.

     Definitions. § 491.0112(4), Fla. Stat.
     § 491.0112(4)(a), Fla. Stat.
     “Psychotherapist” means any person licensed in Florida pursuant to
Chapter 458 (medicine), Chapter 459 (osteopathic medicine), Part 1I of
Chapter 464 (nursing), Chapter 490 (psychology), or Chapter 491 (clinical
counseling or psychotherapy services); or any other person who provides or
purports to provide treatment, diagnosis, assessment, evaluation, or
counseling of mental or emotional illness, symptom, or condition.

      § 491.0112(4)(d), Fla. Stat.
      “Client” means a person to whom the services of a psychotherapist are
provided.

      § 491.0112(4)(c), Fla. Stat.
      “Sexual misconduct” means the oral, anal, or vaginal penetration of
another by, or contact with, the sexual organ of another or the anal or vaginal
penetration of another by any object.

                             Lesser Included Offenses

  SEXUAL MISCONDUCT BY A PSYCHOTHERAPIST — 491.0112
 CATEGORY ONE   CATEGORY TWO     FLA. STAT. INS. NO.
 None
                Unnatural and    800.02*    11.8*
                lascivious act*
                Attempt          777.04(1)  5.1

                                     Comments

      *The courts do not require the State to allege the defendant’s act was
“unnatural” or “against the laws of nature” in order for § 800.02, Fla. Stat., to be

                                        - 41 -
given as a lesser-included offense. If the sexual activity involved penile-vaginal
sexual intercourse (or contact), § 800.02, Fla. Stat. should not be given as a lesser-
included offense. However, if the sexual activity involved something other than
penile-vaginal sexual intercourse (or contact), § 800.02, Fla. Stat. should be given
as a lesser-included offense. See State v. Knighton, 235 So. 3d 312 (Fla. 2018).

        This instruction was adopted in 2014 [146 So. 3d 1110] and amended in
2018.


           11.21 TRANSMISSION OF MATERIAL HARMFUL TO
           MINORS BY ELECTRONIC DEVICE OR EQUIPMENT
                        § 847.0138(2), Fla. Stat.

      To prove the crime of Transmission of Material Harmful to Minors by
Electronic Device or Equipment, the State must prove the following three
elements beyond a reasonable doubt:

        1. (Defendant) knowingly sent an image, information or data that [he]
           [she] knew or believed to be “harmful to minors.”

        2. (Defendant) sent the image, information or data to a specific
           individual who was either actually known by [him] [her] to be a
           minor or believed by [him] [her] to be a minor.

        3. (Defendant) sent the image, information or data via electronic mail.

      Definitions. Give as applicable.
      § 847.001(6), Fla. Stat.
      An image, information, or data that is “harmful to minors” means any
reproduction, imitation, characterization, description, exhibition,
presentation, or representation, of whatever kind or form, depicting nudity,
sexual conduct, or sexual excitement when it:
            (a) Predominately appeals to a prurient, shameful, or morbid
                interest;




                                        - 42 -
            (b) Is patently offensive to prevailing standards in the adult
                community as a whole with respect to what is suitable
                material or conduct for minors; and
            (c) Taken as a whole, is without serious literary, artistic, political,
                or scientific value for minors.

     A mother’s breastfeeding of her baby is not under any circumstance
“harmful to minors.”

      Prurient Interest.
      A “prurient interest” in sex is a shameful or morbid interest in sex,
nudity, or excretion. Material does not appeal to a prurient interest if the
average person today can view the material candidly, openly, and with a
normal interest in sex.
      “Morbid interest” means diseased, dwelling on the gruesome, or sick.

      § 847.0137(1)(a)001(8), Fla. Stat.
      “Minor” means any person less than 18 years of age.

       § 847.001(9), Fla. Stat.
       “Nudity” means the showing of the human male or female genitals,
pubic area, or buttocks with less than a fully opaque covering; or the showing
of the female breast with less than a fully opaque covering of any portion
thereof below the top of the nipple; or the depiction of covered male genitals
in a discernibly turgid state. A mother’s breastfeeding of her baby does not
under any circumstance constitute “nudity,” irrespective of whether or not
the nipple is covered during or incidental to feeding.

      § 847.001(16), Fla. Stat.
      “Sexual conduct” means actual or simulated sexual intercourse, deviate
sexual intercourse, sexual bestiality, masturbation, or sadomasochistic abuse;
actual lewd exhibition of the genitals; actual physical contact with a person’s
clothed or unclosed genitals, pubic area, buttocks, or, if such person is a
female, breast with the intent to arouse or gratify the sexual desire of either
party; or any act or conduct which constitutes sexual battery or simulates that
sexual battery is being or will be committed. A mother’s breastfeeding of her
baby does not under any circumstance constitute “sexual conduct.”


                                      - 43 -
      § 847.001(19), Fla. Stat.
      “Simulated” means the explicit depiction of conduct described in the
definition of “sexual conduct” which creates the appearance of such conduct
and which exhibits any uncovered portion of the breasts, genitals, or buttocks.

     § 847.001(5), Fla. Stat.
     “Deviate sexual intercourse” means sexual conduct between persons not
married to each other consisting of contact between the penis and the anus,
the mouth and the penis, or the mouth and the vulva.

      § 847.001(15), Fla. Stat.
      “Sexual bestiality” means any sexual act, actual or simulated, between a
person and an animal involving the sex organ of the one and the mouth, anus,
or vagina of the other.

       § 847.001(13), Fla. Stat.
       “Sadomasochistic abuse” means flagellation or torture by or upon a
person or animal, or the condition of being fettered, bound, or otherwise
physically restrained, for the purpose of deriving sexual satisfaction, or
satisfaction brought about as a result of sadistic violence, from inflicting harm
on another or receiving such harm oneself.

       § 847.001(14), Fla. Stat.
       “Sexual Battery” means oral, anal, or vaginal penetration by, or union
with, the sexual organ of another or the anal or vaginal penetration of another
by a finger or any other object; however, “sexual battery” does not include an
act done for a bona fide medical purpose.

      Give if applicable.
      “Bona fide” means genuine.

      Lakey v. State, 113 So. 3d 90 (Fla. 5th DCA 2013).
      “An object” includes a finger.

      § 847.001(17), Fla. Stat.
      “Sexual excitement” means the condition of the human male or female
genitals when in a state of sexual stimulation or arousal.

      Give if applicable. § 775.0862, Fla. Stat.


                                       - 44 -
      EnhancementReclassification for sexual offense against student by school
authority figure.
      If you find that (defendant) committed the crime of Transmission of
Material Harmful to Minors by Electronic Device or Equipment, you must
also determine whether the State has proved beyond a reasonable doubt that
(defendant) was an authority figure at a school and (victim) was a student at
the same school.

    “Authority figure” means a person 18 years of age or older who is
employed by, volunteering at, or under contract with a school.

       “School” means an organization of students for instructional purposes
on an elementary, middle or junior high school, secondary or high school, [or
other public school level authorized under the rules of the State Board of
Education]. The term “school” does not include facilities dedicated exclusively
to the education of adults. If needed, insert appropriate definitions from
§ 775.0862(1)(b), Fla. Stat. for “private school” or “voluntary prekindergarten
education program” or “early learning program” or “public school as described
in s. 402.3025(1)” or “the Florida School for the Deaf and the Blind” or the
“Florida Virtual School” or the “K-8 Virtual School.”

       “Student” means a person younger than 18 years of age who is enrolled
at a school.
                             Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

         TRANSMISSION OF MATERIAL HARMFUL TO
      MINORS BY ELECTRONIC DEVICE OR EQUIPMENT —
                         847.0138(2)
 CATEGORY ONE      CATEGORY TWO      FLA. STAT. INS. NO.
 None
                   Attempt           777.04(1)  5.1


                                    Comment

      This instruction was adopted in 2015 [163 So. 3d 478] and amended in 2018.



                                       - 45 -
             29.13(c) SEXUAL ACTIVITY WITH AN ANIMAL
                           § 828.126, Fla. Stat.

     To prove the crime of Sexual Activity with an Animal, the State must
prove the following element beyond a reasonable doubt:

      Give as applicable.
      (Defendant) knowingly

      a. [engaged in sexual conduct or sexual contact with an animal].

      b. [caused or aided or abetted another person to engage in sexual
         conduct or sexual contact with an animal].

      c. [permitted sexual conduct or sexual contact with an animal to be
         conducted on any premises under [his] [her] charge or control].

      d. [organized] [promoted] [conducted] [advertised] [aided] [abetted]
         [participated in as an observer] [performed any service in the
         furtherance of] an act involving sexual conduct or sexual contact
         with an animal for a commercial or recreational purpose].

      Definitions.
      § 828.126(1)(a), Fla. Stat.
      “Sexual conduct” means any touching or fondling by a person, either
directly or through clothing, of the sex organs or anus of an animal or any
transfer or transmission of semen by the person upon any part of the animal
for the purpose of sexual gratification or arousal of the person.

       § 828.126(1)(b), Fla. Stat.
       “Sexual contact” means any contact, however slight, between the
mouth, sex organ, or anus of a person and the sex organ or anus of an animal,
or any penetration, however slight, of any part of the body of the person into
the sex organ or anus of an animal, or any penetration of the sex organ or
anus of the person into the mouth of the animal, for the purpose of sexual
gratification or sexual arousal of the person.

                          Lesser Included Offenses

         SEXUAL ACTIVITY WITH AN ANIMAL — 828.126


                                    - 46 -
 CATEGORY ONE             CATEGORY TWO             FLA. STAT.      INS. NO.
 None
                          Attempt                  777.04(1)       5.1

                                    Comments

      This crime does not apply to accepted animal husbandry practices,
conformation judging practices, or accepted veterinary medical practices. See
§ 828.126(4), Fla. Stat.

      This instruction was adopted in 2013 [131 So. 3d 720] and amended in 2018.




                                      - 47 -